DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1-2, 4 and 7 are missing suitable descriptive legends (as shown below).  Per patent rule 1.84(o), suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

    PNG
    media_image1.png
    475
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    481
    751
    media_image3.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13: a radar capture module 
Claim 13: a range measurement module 
Claim 13: a velocity estimation unit 
Claims 13, 15: an optical flow module 
Claim 14: a range derivative module 
Claim 14: a threshold comparison module 
Claim 14: a resolution module 
Claim 15: a range Doppler map (RDM) processing unit


The following have been identified as the structure for the radar capture module, range measurement module, velocity estimation unit, optical flow module, range derivative module, threshold comparison module, resolution module, range Doppler map (RDM) processing unit:
¶[0041] of the published specification describes that  FIG. 10 illustrates an object detection system 500 having an optical flow module 550 including a range derivative module 552, a threshold comparison module 554, and a phase resolution module 556. The range derivative module 552 is operable to calculate changes in range measurements as time derivatives, the threshold comparison module 554 is operable to compare the time derivatives to wrap threshold limits (e.g., a forward wrap threshold and a reverse wrap threshold), and the phase resolution module 556 is operable to correct a velocity estimation if at least one time derivative is outside the wrap threshold limits, thereby correcting the velocity estimation. 
¶[0042] of the published specification describes that the optical flow module 550 operates in coordination with the radar modules, including radar capture module 504, range measurement module 506, velocity estimation module 508 and RDM process unit 540. The radar capture unit 504 receives reflected FMCW signals, and compares frequency and phase between transmitted and received signals. Changes in frequency correspond to distance or range, and changes in phase correspond to velocity of detected objects. The range measurement module 506 determines frequency changes and generates range data. Velocity estimation module 508 determines phase changes 
Figure 6 of the published specification provides an algorithm that accomplishes the claimed function associated with the radar capture module, range measurement module, velocity estimation unit, optical flow module, range derivative module, threshold comparison module, resolution module, range Doppler map (RDM) processing unit. Therefore there is sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US 2019/0103663 A1), and further in view of Ribbens (US 2020/0198650 A1).
Regarding Claim 1, Ichinose et al. (‘663) discloses “a method for determining a velocity of an object detected by a radar system [para 40: the procedure of a process of determining relative velocity and distance]; [para 81: radar system 510], the method comprising: 
capturing radar sensor data from a reflected signal [para 249: When the onboard radar system of the driver's vehicle 500 radiates a radio frequency transmission signal, the transmission signal reaches the preceding vehicle 502 and is reflected therefrom, so that a part of the signal returns to the driver's vehicle 500. The onboard radar system receives this signal]; 
determining a plurality of range measurements for detected objects based on frequency changes in the radar sensor data [para 317: based on the beat frequencies fu and fd which are input from the reception intensity calculation section 532, the distance detection section 533 calculates a distance R through the equation below, and supplies it to the target link processing section 537. R={c.Math.T/(2.Math.Δf)}.Math.{(fu+fd)/2}]; 
determining a plurality of velocity estimations for the detected objects based on phase changes in the radar sensor data [para 348: the velocity detection section 534 determines a relative velocity from the phase changes. For example, suppose that a series of obtained upbeat signals undergo phase changes by every phase θ [RXd]. Assuming that the transmission wave has an average wavelength A, this .” 
Ichinose et al. (‘663) does not explicitly disclose “initiating an optical flow process to confirm the velocity estimations, the optical flow process comprising: calculating changes in range measurements as time derivatives; and comparing the time derivatives to threshold limits, and if at least one time derivative is outside the threshold limits, correcting the velocity estimation.”
Ribbens (‘650) teaches “initiating an optical flow process to confirm the velocity estimations, the optical flow process comprising: calculating changes in range measurements as time derivatives; and comparing the time derivatives to threshold limits, and if at least one time derivative is outside the threshold limits, correcting the velocity estimation [para 72: using the estimated range error {circumflex over (ϵ)}.sub.r, the two components of the range r.sub.T and time derivative (of the range) {dot over (r)}.sub.T are the components of the A.sub.2T vector, which is the second hypothesis verification vector. The second test velocity vector S.sub.2T is computed using Equation 14(d) and is the second test vehicle velocity vector. When it is determined that the test speed vector S.sub.2T is equal to the speed vector S.sub.2m that is computed from lidar/radar measurements, then it is (or can be) determined that the error hypothesis (II) and the range error estimate are correct. When it is determined that S.sub.2T=S.sub.2m (or that the absolute value of the difference between S.sub.2T and S.sub.2m is less than a threshold amount), then it can be determined that the hypothesis (II) is confirmed]; [Figure 4].”

Regarding Claim 9, which is dependent on independent claim 1, Ichinose et al. (‘663)/Ribbens (‘650) discloses the method of claim 1. Ichinose et al. (‘663) further discloses “the radar system is located on a vehicle ([Fig. 41]; [para 249: the onboard radar system of the driver's vehicle 500]).”
Regarding Claim 10, which is dependent on claim 9, Ichinose et al. (‘663)/Ribbens (‘650) discloses the method of claim 9. Ichinose et al. (‘663) further discloses “the vehicle is an autonomous vehicle [para 465: as used herein, a “vehicle (including the driver's vehicle)” may be e.g. an automobile, a motorcycle, a bicycle, or any autonomous vehicle to become available in the future, e.g., an electric wheelchair. The map update details information is to be used when any such vehicle may travel].”
Regarding Claim 11, which is dependent on independent claim 1, Ichinose et al. (‘663)/Ribbens (‘650) discloses the method of claim 1. Ichinose et al. (‘663) further discloses “the radar system is located on a structure [para 282: the radar system according to the present disclosure may, without being limited to the implementation where it is mounted in the driver's vehicle, be used while being fixed on the road or a building]”.
Regarding Claim 12, which is dependent on claim 11, Ichinose et al. (‘663)/Ribbens (‘650) discloses the method of claim 9. Ichinose et al. (‘663) further discloses “the structure is one of a building, a billboard, a road sign, or a traffic light [para 282: the radar system according to the present disclosure may, without .
Regarding independent Claim 13 and Claim 14 combined, which is a corresponding system claim of independent method claim 1, Ichinose et al. (‘663)/Ribbens (‘650) discloses all the claimed invention as shown above for claim 1, except for “a radar capture module”, “a range measurement module”, “a velocity estimation unit”, “an optical flow module”, “a range derivative module”, “a threshold comparison module”, “a resolution module.”
Ichinose et al. (‘663) further discloses “a radar capture module [Fig. 32: Object detection apparatus 570 with transmission/reception circuit]”, “a range measurement module”, “a velocity estimation unit” [Fig. 32: RADAR signal processing apparatus with signal processing circuit including arriving wave estimation unit].” 
Ribbens (‘650) teaches “an optical flow module [Fig. 4]”, “a range derivative module [Fig. 4: 305, 310]”, “a threshold comparison module [Fig. 4: 315325, 335]”,  “a resolution module [Fig. 4: 340].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ichinose et al. (‘663) with the teaching of  Ribbens (‘650) for determining velocity of target more accurately.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US 2019/0103663 A1)/Ribbens (US 2020/0198650 A1), and further in view of Patch et al. (US 2003/0193335 A1).
Regarding Claim 2, which is dependent on independent claim 1, Ichinose et al. (‘663)/Ribbens (‘650) discloses the method of claim 1. Ichinose et al. (‘663)/Ribbens (‘650) does not explicitly disclose “time derivatives outside the threshold limits indicate phase-wrapped ambiguous velocity estimations.”
Patch et al. (‘335) teaches “time derivatives outside the threshold limits indicate phase-wrapped ambiguous velocity estimations [para 53: the masked phase difference image and the modulated phase difference image may be segmented into unwrapped regions. This may be accomplished by "masking out" pixels located near wraps. The location of the wraps may be determined using a standard high-pass filter, and “wrapped” pixels may be identified as pixels whose values differ from any one of their nearest neighbors by some threshold amount. The threshold amount may be, for example, .pi./2=25% of the 2.pi. phase range. Using this standard, only pixels with values differing by .pi./2 from one of its nearest neighbors are masked out. This choice of threshold is not unique and can be altered without significantly changing the invention. It is preferable to choose a small threshold so that a large number of pixels will be masked out. This is beneficial because pixels suffering large errors due to noise are masked out]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ichinose et al. (‘663)/Ribbens (‘650) with the teaching of  Patch et al. (‘335) for obtaining velocity of target with more accuracy.
Regarding Claim 3, which is dependent on claim 2, Ichinose et al. (‘663)/Ribbens (‘650) discloses the method of claim 1. Ichinose et al. (‘663)/Ribbens the radar system has a field of view, the method further comprising dividing the field of view into a plurality of pixels.”
Patch et al. (‘335) teaches “the radar system has a field of view, the method further comprising dividing the field of view into a plurality of pixels [para 53: the masked phase difference image and the modulated phase difference image may be segmented into unwrapped regions. This may be accomplished by "masking out" pixels located near wraps. The location of the wraps may be determined using a standard high-pass filter, and “wrapped” pixels may be identified as pixels whose values differ from any one of their nearest neighbors by some threshold amount. The threshold amount may be, for example, .pi./2=25% of the 2.pi. phase range. Using this standard, only pixels with values differing by .pi./2 from one of its nearest neighbors are masked out. This choice of threshold is not unique and can be altered without significantly changing the invention. It is preferable to choose a small threshold so that a large number of pixels will be masked out. This is beneficial because pixels suffering large errors due to noise are masked out]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ichinose et al. (‘663)/Ribbens (‘650) with the teaching of  Patch et al. (‘335) to produce an image of improved quality and information content [Patch et al. (‘335) – para 2].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US 2019/0103663 A1)/Ribbens (US 2020/0198650 A1)/Patch et al. (US 2003/0193335 A1), and further in view of Tull (US 2005/0030393 A1).
Regarding Claim 4, which is dependent on claim 3, Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335) discloses the method of claim 3. Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335) does not explicitly disclose “calculating changes in range measurements as time derivatives comprises comparing range measurements for each pixel in the field of view.”
Tull (‘393) teaches “calculating changes in range measurements as time derivatives comprises comparing range measurements for each pixel in the field of view [para 136: at each pixel location is calculated and compared]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335) with the teaching of Tull (‘393) for more reliable calculation in determining velocity of the target.
Regarding Claim 5, which is dependent on claim 4, Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335)/Tull (‘393) discloses the method of claim 4. Ichinose et al. (‘663)/Ribbens (‘650)/Tull (‘393) does not explicitly disclose “the threshold limits identify unambiguous velocity estimations.”
Patch et al. (‘335) teaches “the threshold limits identify unambiguous velocity estimations [para 53: the masked phase difference image and the modulated phase difference image may be segmented into unwrapped regions. This may be accomplished by "masking out" pixels located near wraps. The location of the wraps may be determined using a standard high-pass filter, and “wrapped” pixels may be identified as pixels whose values differ from any one of their nearest neighbors by some threshold amount. The threshold amount may be, for example, .pi./2=25% of 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ichinose et al. (‘663)/Ribbens (‘650)/Tull (‘393) with the teaching of Patch et al. (‘335) for more reliable calculation in determining velocity of the target.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US 2019/0103663 A1)/Ribbens (US 2020/0198650 A1)/Patch et al. (US 2003/0193335 A1)/Tull (US 2005/0030393 A1), and further in view of Arnold et al. (US 2004/0174294 A1).
Regarding Claim 6, which is dependent on claim 5, Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335)/Tull (‘393) discloses the method of claim 5. Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335)/Tull (‘393) does not explicitly disclose “correcting the velocity estimation comprises unwrapping a corresponding phase of the time derivative.”
Arnold et al. (‘294) teaches “correcting the velocity estimation comprises unwrapping a corresponding phase of the time derivative ([para 64: this equation is derived from the distance approximation previously described and the phase to distance relationship described above. Because the unwrapped phase is quadratic, the same  [para 65: Fig. 6 is an exemplary method for measuring or monitoring speed using the phase of a reflected signal. When a vehicle enters the field of view of a side fire configuration sensor, the signals transmitted by the sensor are reflected by the vehicle. The phase of the reflected signal is measured (620) multiple times as the vehicle passes through the field of view. The phase measurements are unwrapped (622) as described above. Next, a numerical derivative of the phase is computed (624) and a linear fit is applied to the phase derivative (626)])””.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335)/Tull (‘393) with the teaching of Arnold et al. (‘294) for more accurate determination of velocity of object.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US 2019/0103663 A1)/Ribbens (US 2020/0198650 A1)/Patch et al. (US 2003/0193335 A1)/Tull (US 2005/0030393 A1)/Arnold et al. (US 2004/0174294 A1), and further in view of Zhong et al. (US 2019/0120955 A1).
Regarding Claim 7, which is dependent on claim 6, Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335)/Tull (‘393/Arnold et al. (‘294) discloses the method of claim 6. Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335)/ Tull comparing a phase of a received signal to a phase of a transmitted frequency- modulated carrier-wave (FMCW) signal; determining a phase difference between the received and transmitted signals; and identifying a velocity corresponding to the phase difference.”
Zhong et al. (‘955) teaches “comparing a phase of a received signal to a phase of a transmitted frequency- modulated carrier-wave (FMCW) signal; determining a phase difference between the received and transmitted signals; and identifying a velocity corresponding to the phase difference [para 63: in the block 196, the DSP computes the range FFT for objects based on the radar data. The radar sensor transmits a millimeter wave signal, and captures the reflections off of objects. An embodiment radar sensor transmits a FMCW radar signal. In FMCW radar, a frequency-modulated radar signal is continuously transmitted, for measurement range, angle, and velocity. In a FMCW radar, the frequency increases linearly with time. This signal is known as a chirp. The chirp signal is characterized by a start frequency, a bandwidth, and a duration. Additionally, the slope of the chirp indicates the rate of change of frequency. An object reflects the chirp, which is received by a receive antenna of the radar sensor. A mixer of the radar sensor combines the receive and transmit signals, to produce an intermediate frequency (IF) signal, which has a constant frequency. Additionally, the initial phase of the IF signal is the difference between the phase of the transmitted chirp and the phase of the received chirp at the time of the start of the IF signal]”.

Regarding Claim 8, which is dependent on claim 7, Ichinose et al. (‘663)/Ribbens (‘650)/Patch et al. (‘335)/Tull (‘393)/Arnold et al. (‘294) discloses the method of claim 7. Ichinose et al. (‘663) further discloses “the transmitted FMCW signal has a sawtooth waveform [para 341: as an example, this variant illustrates a process that utilizes a signal (upbeat signal) representing a difference between a transmission wave and a reception wave which is obtained in an upbeat (ascent) portion where the transmission wave increases in frequency. A single sweep time of FMCW is 100 microseconds, and its waveform is a sawtooth shape which is composed only of an upbeat portion. In other words, in this variant, the signal wave which is generated by the triangular wave/CW wave generation circuit 581 has a sawtooth shape]”.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Molchanov et al. (US 2016/0259037 A1), and further in view of Ribbens (US 2020/0198650 A1).
Regarding Claim 15, Molchanov et al. (‘037) discloses “a radar system, comprising: a radar transceiver to prepare modulated transmit signals and to receive reflections of the transmit signals [para 57: the radar front end 102 of system 100 thus transmits a modulated wave, receives reflections from objects and 
a range Doppler map (RDM) processing unit coupled to the radar transceiver, the RDM processing unit adapted to capture received data and to generate RDM information over a field of view [para 68: in some embodiments, the system 100 uses a frequency-modulated continuous-wave radar with multiple co-located receivers. In other embodiments, the system 100 operates in International Telecommunication Union (ITU)'s permitted wavelength band of 24±2 GHz. The system 100 measures a 4D vector (x, y, and z+radial velocity) for each detected moving object within its field of view (FOV). The system 100 can further measure the velocity of a moving target object (e.g., a hand) using the Doppler effect. The range between the sensor and the object is computed from the beat frequency shift caused by the time delay of the radio wave traveling to and from the object with the range and velocity forming a range-Doppler map, where each moving object is localized].” 
Molchanov et al. (‘037) does not explicitly disclose “an optical flow module adapted to calculate changes in received data over time to identify ambiguous measurements and correct the ambiguous measurements.”
Ribbens (‘650) teaches “an optical flow module adapted to calculate changes in received data over time to identify ambiguous measurements and correct the ambiguous measurements [para 72: using the estimated range error {circumflex over (ϵ)}.sub.r, the two components of the range r.sub.T and time derivative (of the range) {dot over (r)}.sub.T are the components of the A.sub.2T vector, which is the second hypothesis verification vector. The second test velocity vector 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Molchanov et al. (‘037) with the teaching of  Ribbens (‘650) for determining velocity of target more accurately.
Regarding Claim 16, which is dependent on independent claim 15, Molchanov et al. (‘037)/Ribbens (‘650) discloses the radar system of claim 15. Molchanov et al. (‘037) does not explicitly disclose “the optical flow module is configured to calculate changes in range measurement over time and compare the changes in range measurements to measurement capabilities of the radar system”.
Ribbens (‘650) teaches “the optical flow module is configured to calculate changes in range measurement over time and compare the changes in range measurements to measurement capabilities of the radar system [para 72: using the estimated range error {circumflex over (ϵ)}.sub.r, the two components of the range r.sub.T and time derivative (of the range) {dot over (r)}.sub.T are the components of the A.sub.2T vector, which is the second hypothesis verification vector. The second test velocity vector S.sub.2T is computed using Equation 14(d) and is the second test vehicle velocity vector. When it is determined that the test speed vector S.sub.2T is 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Molchanov et al. (‘037) with the teaching of  Ribbens (‘650) for determining velocity of target more accurately.
Regarding Claim 17, which is dependent on independent claim 15, Molchanov et al. (‘037)/Ribbens (‘650) discloses the radar system of claim 15. Molchanov et al. (‘037) further discloses “the radar system is located on a vehicle [para 7: In some embodiments, a radar based system configured for short range (e.g., use in a vehicle)]; [para 8: In other embodiments, the transmitter and plurality of receivers are a portion of a user interface device of a vehicle].” 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molchanov et al. (US 2016/0259037 A1)/Ribbens (US 2020/0198650 A1), and further in view of Ichinose et al. (US 2019/0103663 A1).
Regarding Claim 18, which is dependent on claim 17, Molchanov et al. (‘037)/Ribbens (‘650) discloses the radar system of claim 17. Molchanov et al. (‘037)/Ribbens (‘650) does not explicitly disclose “the vehicle is an autonomous vehicle.”
the vehicle is an autonomous vehicle [para 465: as used herein, a “vehicle (including the driver's vehicle)” may be e.g. an automobile, a motorcycle, a bicycle, or any autonomous vehicle to become available in the future, e.g., an electric wheelchair. The map update details information is to be used when any such vehicle may travel]”.   
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Molchanov et al. (‘037)/Ribbens (‘650 with the teaching of  Ichinose et al. (‘663) ensuring safe vehicle travel [Ichinose et al. (‘663) - para 465].
Regarding Claim 19, which is dependent on independent claim 15, Molchanov et al. (‘037)/Ribbens (‘650) discloses the radar system of claim 15. Molchanov et al. (‘037)/Ribbens (‘650) does not explicitly disclose “the radar system is located on a structure.”
Ichinose et al. (‘663) teaches “the radar system is located on a structure [para 282: the radar system according to the present disclosure may, without being limited to the implementation where it is mounted in the driver's vehicle, be used while being fixed on the road or a building]”.   
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Molchanov et al. (‘037)/Ribbens (‘650 with the teaching of  Ichinose et al. (‘663) for monitoring application with radar in a fixed position [Ichinose et al. (‘663) – para 476].
Regarding Claim 20, which is dependent on claim 19, Molchanov et al. (‘037)/Ribbens (‘650) discloses the radar system of claim 19. Molchanov et al. the structure is one of a building, a billboard, a road sign, or a traffic light.”
Ichinose et al. (‘663) teaches “the structure is one of a building, a billboard, a road sign, or a traffic light [para 282: the radar system according to the present disclosure may, without being limited to the implementation where it is mounted in the driver's vehicle, be used while being fixed on the road or a building]”.   
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Molchanov et al. (‘037)/Ribbens (‘650 with the teaching of  Ichinose et al. (‘663) for monitoring application with radar in a fixed position [Ichinose et al. (‘663) – para 476].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guruprasad (US 2006/0007423 A1) describes provide a very general passive ranging technology which would scale to much greater distances and be applicable to any and every observable target (para 41).
Murali (US 2007/0280507 A1) describes apparatus and methods for estimating the optical flow velocity components using an upwind discretization (Abstract).
Hayase (US 8334800 B2) describes an on-vehicle radar device that may improve a detection precision of short distance and also may detect a target at a long distance without increasing a calculation amount (col 2 lines 43-48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648    

/PETER M BYTHROW/Primary Examiner, Art Unit 3648